ACCEPTED
                                                                                   03-15-00738-CV
                                                                                           8396448
                                                                        THIRD COURT OF APPEALS
                                                                                   AUSTIN, TEXAS
                                                                             12/29/2015 3:19:03 PM
                                                                                 JEFFREY D. KYLE
                                                                                            CLERK
                           No. 03-15-00738-CV

                     In the Court of Appeals 3rd COURT   FILED IN
                                                             OF APPEALS
                                                      AUSTIN, TEXAS
                  for the Third Judicial District 12/29/2015 3:19:03 PM
                          Austin, Texas              JEFFREY D. KYLE
                                                                Clerk


  GLENN HEGAR, COMPTROLLER OF PUBLIC ACCOUNTS OF THE STATE OF
 TEXAS; AND KEN PAXTON, ATTORNEY GENERAL OF THE STATE OF TEXAS,
                                      Appellants,
                                    v.

                    SUNSTATE EQUIPMENT CO., LLC,
                                        Appellee.


                         On Appeal from the
         353rd Judicial District Court of Travis County, Texas


             UNOPPOSED FIRST MOTION TO EXTEND TIME
                   TO FILE APPELLANTS’ BRIEF


TO THE HONORABLE THIRD COURT OF APPEALS:

     Appellants Glenn Hegar, Comptroller of Public Accounts of the

State of Texas, and Ken Paxton, Attorney General of the State of Texas

(the “State Appellants”), move to extend the time to file their Appellants’

Brief pursuant to Texas Rules of Appellate Procedure 10.5(b) and 38.6(d).

                                    I.

     The State Appellants’ brief is currently due January 15, 2016. The

State Appellants seek a 28-day extension, creating a new deadline of
February 12, 2016.    This is the State Appellants’ first request, and

Appellee does not oppose the extension.

                                   II.

     The extension is not sought for delay, and no party will be

prejudiced if it is granted. The State Appellants request this extension

because undersigned counsel and the Solicitor General’s Office are new

to this case at the appellate level, and undersigned counsel has

substantial litigation commitments in other cases, including as principal

author of the reply brief on the merits due January 29, 2016, in the New

Mexico Supreme Court case Montaño v. Frezza, No. S-1-SC-35214.

Moreover, counsel is traveling out of State for the holidays from

December 24th through December 28th and from December 30th through

January 3rd. The additional time requested will permit counsel to fully

analyze the record and relevant law in order to prepare thorough

briefing, which would aid the Court in its consideration of this appeal.




                                    2
                                III.

     The State Appellants respectfully request that the Court grant a

30-day extension for filing their brief, creating a new deadline of

February 12, 2016.


                          Respectfully submitted.

                          KEN PAXTON
                          Attorney General of Texas

                          CHARLES E. ROY
                          First Assistant Attorney General

                          SCOTT A. KELLER
                          Solicitor General

                          /s/ Lisa A. Bennett
                          LISA A. BENNETT
                          Assistant Solicitor General
                          State Bar No. 24073910

                          OFFICE OF THE ATTORNEY GENERAL
                          P.O. Box 12548
                          Austin, Texas 78711-2548
                          Tel.: (512) 936-2923
                          Fax: (512) 474-2697
                          lisa.bennett@texasattorneygeneral.gov

                          COUNSEL FOR APPELLANTS GLENN HEGAR,
                          COMPTROLLER OF PUBLIC ACCOUNTS OF THE
                          STATE OF TEXAS; AND KEN PAXTON, ATTORNEY
                          GENERAL OF THE STATE OF TEXAS




                                 3
                    CERTIFICATE OF CONFERENCE

     I certify that on December 29, 2015, I conferred with counsel for

Appellee regarding this motion, and counsel advised that Appellee does

not oppose the motion.


                                 /s/ Lisa A. Bennett
                                 Lisa A. Bennett
                                 Counsel for Appellants

                         CERTIFICATE OF SERVICE

     On December 29, 2015, this motion was served via File &

ServeXpress and/or e-mail on:

Arthur Val Perkins
GARDERE WYNNE SEWELL LLP
1000 Louisiana Street, Suite 3400
Houston, Texas 77002-5011
Tel: (713) 276-5008
Fax: (713) 276-5555
vperkins@gardere.com


                            /s/ Lisa A. Bennett
                            Lisa A. Bennett
                            Counsel for Appellants




                                    4